ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Carothers Construction, Inc.                  )      ASBCA No. 61430
                                              )
Under Contract No. W91278-12-D-0037           )

APPEARANCE FOR THE APPELLANT:                        J. Ben Shapiro, Esq.
                                                       Baker, Donelson, Bearman, Caldwell
                                                        & Berkowitz, PC
                                                       Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Allie E. Vandivier, Esq.
                                                     Laura J. Arnett, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

      Both parties have advised that they have settled all issues relating to the appeal,
and appellant has moved to dismiss the appeal with prejudice. Accordingly this appeal is
hereby dismissed with prejudice.

       Dated: October 16, 2018



                                                  Administrative u e
                                                  Armed Services Boar
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61430, Appeal of Carothers
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals